On the trial before Daniel, J., after giving in evidence circumstances from which the killing by the defendant might be inferred, the plaintiff offered evidence of the peaceable and submissive character of the slave, in order to rebut the presumption of such ill conduct in him as would justify the defendant in killing him, if the jury should infer that he was killed by the defendant. This evidence was objected to by the defendant and rejected by the judge.
His Honor instructed the jury that if the circumstances in proof before them rendered it probable to their minds that the defendant killed the negro, they should find for the plaintiff, unless they collected from those circumstances a reasonable inference that the slave was killed by the defendant to defend his person or property from some threatened felony.
The entry of the verdict was, "The jury find all the issues in favor of the defendant, and the defendant not guilty."
A rule for a new trial being discharged, the plaintiff appealed.
The plaintiff has certainly no ground to complain of the charge of the judge, for it left the defendant very narrow grounds on which to rest his justification — too narrow, in the case of an outrage attempted by a slave.
As to the evidence of the general good character and orderly deportment of the slave, offered by the plaintiff and rejected by the judge, I think it should have been received to repel the presumption relied on by the defendant as a justification. It was *Page 224 
relevant, as it tended in the absence of positive proof to throw light upon the subject and aid the jury in arriving at the most probable conclusion as to the circumstances under which the act was committed by the defendant, if in fact it was committed by him. But the plaintiff is not entitled to a new trial on that ground, because the jury, having found the defendant not guilty, the justification could not have been passed on by them. Although they have found all the issues in favor of the defendant (which is a very improper way of entering the verdict, as the facts in issue should be either affirmed or disaffirmed), yet they also find the defendant not guilty. We cannot impute to the jury the absurdity of saying that the defendant was justified in an act which they at the same time say he did not commit.
PER CURIAM.   Judgment affirmed.